UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported:) August 11, 2011 Tandy Leather Factory, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation 1-12368 75-2543540 (Commission File Number) (I.R.S. Employer Identification Number) 1900 Southeast Loop 820, Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) (817) 872-3200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Item 2.02.Results of Operations and Financial Condition Tandy Leather Factory, Inc. on August 11, 2011 issued a press release regarding its financial results for the three and six months ended June 30, 2011.A copy of the press release is attached as Exhibit 99.1. The information in this report and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall they be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. No.Exhibit 99.1Press release dated August 11, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY LEATHER FACTORY, INC. Date:August 11, 2011 By: /s/ Jon Thompson Jon Thompson, Chief Executive Officer and President
